                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 17-12111-RGS

                               TODD HALL

                                     v.

                 HAYES MANAGEMENT CONSULTING,
                 PETER BUTLER, and SHAWN DEWANE

           MEMORANDUM AND ORDER ON DEFENDANTS’
              MOTION FOR SUMMARY JUDGMENT

                            November 26, 2018

STEARNS, D.J.

     Todd Hall brought this lawsuit against his former employer, Hayes

Management Consulting, and his erstwhile supervisors, Peter Butler and

Shawn DeWane. The extant Count alleges violations of the anti-retaliation

provisions of Mass. Gen. Laws ch. 151B, § 4 (Count IV).1 More specifically,

Hall alleges that defendants retaliated against him for, inter alia, filing a

charge of employment discrimination based on his sexual orientation. For




     1  On January 11, 2018, Hall voluntarily dismissed Counts I-III of the
Complaint, which had alleged sexual orientation discrimination under state
and federal law, and retaliation under federal law. Consequently, only the
Chapter 151B retaliation claim remains. Dkt # 13. This court retains
jurisdiction on diversity grounds.
the reasons to be explained, defendants’ motion for summary judgment will

be allowed.

                             BACKGROUND

     The facts, viewed in the light most flattering to Hall as the nonmoving

party, are as follows. Hall was hired by Hayes in August of 2009 as a Senior

Sales Executive. Hayes is in the business of providing consulting services

and software to healthcare organizations. Sales representatives, like Hall,

are assigned to designated territories (that can fluctuate over time) and are

expected to meet an annual sales quota based on booked revenue (defined as

“the total contract value for all contracts executed”). Defs.’ Stat. of Facts

(DSOF) ¶¶ 7-10. Sales representatives earn commissions based on billed

revenue (defined as “the amount actually billed to the client”). Id. ¶ 12. A

salesperson’s failure to meet his or her assigned sales quota can result in

disciplinary measures, ranging from placement on a performance

improvement plan to termination.

     Hall maintains that he “consistently ranked among the top three

revenue producers in the entire company.” Hall’s Stat. of Facts (HSOF)

¶ 44b. However, Hall met his annual sales quota only once, in 2011. DSOF




                                     2
¶ 44.2 That year, Hall received a positive performance review that praised

his networking, collaboration, and “candid and open style.” HSOF ¶ 17d.

     For the first three years of his employment, Hall was supervised by

defendant Butler, the President and CEO of Hayes. Around the fall of 2012,

Hall confided to Butler that he is a homosexual. Butler responded that “it

really didn’t matter.” DSOF ¶ 18.

     In the summer of 2012, defendant DeWane was hired as an Executive

Vice President of Sales and Marketing. Among his duties was the supervision

of the sales representatives, including Hall. Although Hall never disclosed

his homosexuality to DeWane, Hall inferred from his hostile attitude and

remarks that DeWane knew that Hall is gay. HSOF ¶¶ 21a-b. DeWane once

quizzed Hall about Atlanta’s Midtown area, which is reputed to be a “gay

friendly” neighborhood.    Id. ¶ 20a.    DeWane also once quipped that

California is full of “fruits and nuts,” a comment that Hall interpreted as a

gay slur. Id. ¶ 21a. Sometime in the fall of 2012, Hall complained to Butler

that DeWane was treating him unfairly because he is gay. In March of 2013,




     2 Hall achieved the following percentages of his sales quotas for the
years 2010 to 2015 (in ascending order): 89.4%, 106.4%, 77.4%, 77.7%,
85.3%, and 62.5%. DSOF ¶ 45. Hall disputes his 2016 sales numbers,
claiming that Hayes calculated them on billed revenue instead of booked
revenue. However, whichever measure is used, Hall met only 50.5% or
76.4% of has assigned quota, respectively. HSOF ¶ 45b.
                                     3
another sales representative, Lon Myers, complained to Jodi Narahara, then

the Director of Human Resources, about DeWane’s treatment of Hall. When

DeWane learned of the complaint, he confronted Hall, stating that “it makes

me so mother f***ing angry you have called my character and integrity into

question.” Id. ¶ 20g. Hall reported the confrontation to Narahara and

complained of DeWane’s disrespectful treatment of Hayes’s clients and

employees, particularly women and racial minorities. On May 7, 2013,

Butler issued DeWane a written warning, citing his attitude towards Hall and

his incitement of “a hostile work environment.” Id. ¶ 20f.

     DeWane routinely made “crude comments . . . about strip clubs and

women’s bodies.” DSOF ¶ 25. In April of 2013, Hall complained to Narahara

that he was “being singled out” by DeWane for his refusal to take part in

condescending conversations about women, which made him feel

uncomfortable. Id. ¶¶ 25-27, 30-31.3 Hall also complained about DeWane

to Andrew Treanor, then Hayes’s Chief Operating Officer.

     On November 5, 2015, DeWane sent Hall an email warning him that

he had to improve his sales numbers, as they were “well below where [they]

need[ed] to be.” Id. ¶¶ 47-48. On November 20, 2015, Hall was issued a


     3 Arthur Baxter, then the Director of Business Development,
independently reported to Narahara around the same time that DeWane had
made two female Hayes clients feel uncomfortable.
                                    4
written warning regarding his poor sales performance. The warning also

specified steps that Hall was expected to take to improve his sales figures.

Hall was also given a reduced sales quota for the fourth quarter of 2015,

which he met. On December 1, 2015, Hall complained about the warning to

management, but did not make any reference to perceived discrimination or

retaliation.   In January of 2016, Hall was placed on a performance

improvement plan because his 2015 sales in toto “were significantly below

target.” Id. ¶ 56. Hall thereafter met his first quarter 2016 sales quota for

software.4

      On July 18, 2016, Hayes received a letter from Hall’s then attorney,

Debra Katz, alleging that DeWane had discriminated and retaliated against

Hall because of his sexual orientation. Katz requested that DeWane be

replaced as Hall’s supervisor. Hayes responded immediately and assigned

John Cronin, then the Director of IT Administrative Services, as Hall’s new

supervisor. Hall maintains that Cronin had no experience or knowledge in

sales or marketing.5 On August 10, 2016, Hayes received a second letter from



      4Hall did not meet his consulting services sales quota for that quarter,
although he asserts that he did if booked and not billed revenue is used as
the measure.

      5Hall complains that DeWane continued to lead the weekly sales team
conference calls in which he was required to participate.

                                      5
Katz, repeating the allegations of sexual orientation discrimination and

retaliation.

      Hall did not meet his sales quota for the second half of 2016 or for 2016

as a whole. Hall blames his poor performance on DeWane, alleging that

DeWane reassigned a software customer to another sales representative and

removed five states from his sales territory. When Hall complained, DeWane

yelled, “I am so mother f***ing angry with you because you have pushed me

into a corner.” HSOF ¶ 60c.

      On December 12, 2016, Hall filed charges with the Equal Employment

Opportunity Commission (EEOC) and the Massachusetts Commission

Against   Discrimination    (MCAD).       He    alleged   sexual   orientation

discrimination and retaliation against Hayes and DeWane under state law

and against Hayes for retaliation under federal anti-discrimination law.6

Defs.’ Mem. (Dkt # 8), Ex. A. Butler, on the advice of Cronin and Narahara,

terminated Hall on January 3, 2017, citing poor work performance. DSOF




      6As previously noted, the federal claims have since been dismissed.
Hall also has abandoned the state law sexual orientation discrimination
claim.

                                      6
¶¶ 67, 70.7 Hall filed this Complaint in the federal district court on October

27, 2017.

                               DISCUSSION

      Summary judgment is appropriate when, based upon the pleadings,

affidavits, and depositions, “there is no genuine issue as to any material fact

and the moving party is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “To succeed, the moving party must show that there is an absence

of evidence to support the nonmoving party’s position.” Rogers v. Fair, 902

F.2d 140, 143 (1st Cir. 1990). Although all reasonable inferences are drawn

in the nonmovant’s favor, the court cannot “‘draw unreasonable inferences

or credit bald assertions, empty conclusions, rank conjecture, or vitriolic

invective.’” Pina v. Children’s Place, 740 F.3d 785, 795 (1st Cir. 2014),

quoting Cabán Hernández v. Philip Morris USA, Inc., 486 F.3d 1, 8 (1st Cir.

2007).

      To make out a prima facie case of retaliation under Massachusetts law,

Hall must show that (1) he engaged in a protected activity; (2) he suffered a

materially adverse action; and (3) the adverse action was causally linked to

his protected activity. Mole v. Univ. of Massachusetts, 442 Mass. 582, 591-


      7From 2013 to 2017, eight other Hayes employees were also
terminated for poor performance. Hall maintains that three of them were
terminated for complaining about DeWane’s mistreatment of him.
                                   7
592 (2004); Prescott v. Higgins, 538 F.3d 32, 43 (1st Cir. 2008).8 “The

alleged retaliatory action must be material, producing a significant, not

trivial, harm.” Carmona-Rivera v. Puerto Rico, 464 F.3d 14, 20 (1st Cir.

2006) (citation omitted); see also McCormack v. Boston Edison Co., 423

Mass. 652, 663 (1996) (noting that something more than “subjective feelings

of disappointment and disillusionment” is required). “Materially adverse”

means that the action “‘well might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.’” Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006), quoting Rochon v. Gonzales,

438 F.3d 1211, 1219 (D.C. Cir. 2006). The test for whether an adverse action

is material or produces significant harm is “objective.” Burlington N., 548

U.S. at 68-69; Bray v. Cmty. Newspaper Co., 67 Mass. App. Ct. 42, 44

(2006).

     If Hall succeeds in establishing a prima facie showing of retaliation, the

burden    then   shifts   to   defendants    to   articulate   a   legitimate,

nondiscriminatory reason for the employment action. McDonnell Douglas


     8  In construing Chapter 151B, Massachusetts courts look to federal law
for guidance. See Tate v. Dep’t of Mental Health, 419 Mass. 356, 361 (1995)
(“In construing the Commonwealth’s employment discrimination statute, we
have looked to the considerable case law applying the analogous Federal
statute for guidance.”); Cox v. New Eng. Tel. & Tel. Co., 414 Mass. 375, 382
(1993) (noting that the Court may look to the “considerable case law
construing and applying the analogous Federal statute . . . for guidance.”).
                                     8
Corp. v. Green, 411 U.S. 792, 802 (1973); see also Trs. of Forbes Library v.

Labor Relations Comm’n, 384 Mass. 559, 564 (1981). If defendants succeed

in meeting this relatively light burden of production, “the burden [then]

shifts back to [Hall] to show that the proffered legitimate reason is in fact a

pretext and that the job action was the result of the [defendants’] retaliatory

animus.” Collazo v. Bristol-Myers Squibb Mfg., Inc., 617 F.3d 39, 46 (1st

Cir. 2010) (citation omitted); see also Matthews v. Ocean Spray

Cranberries, Inc., 426 Mass. 122, 128 (1997) (“If the defendant’s reasons are

not discriminatory, and if the plaintiff does not prove that they are pretexts,

the plaintiff cannot prevail [at trial].”).

      That Hall has established a prima facie showing of retaliation is not a

matter of great dispute. See Mariani-Colón v. Dep’t of Homeland Sec., 511

F.3d 216, 224 (1st Cir. 2007) (describing “the relatively light burden of

establishing a prima facie case of retaliation”). Hall’s internal complaints to

Butler and Narahara about his mistreatment by DeWane, his attorney’s

complaint letters, and the filing of the EEOC and MCAD charges constitute

protected activity. See Hernandez-Torres v. Intercont’l Trading, Inc., 158

F.3d 43, 47 (1st Cir. 1998) (finding that an “informal complaint” to an

employer’s personnel department constituted “sufficient opposition”);

Mariani-Colón, 511 F.3d at 223 (“[A]ppellant undoubtedly engaged in a


                                         9
protected activity when he contacted TSA human resources department and

the EEOC alleging he was the target of illegal discrimination.”); Ritchie v.

Dep’t of State Police, 60 Mass. App. Ct. 655, 664-665 (2004) (noting that

protected conduct includes the filing of internal grievances as well as formal

complaints).   Hall also suffered the classical material adverse action:

termination.9 Third, Hall’s termination three weeks after filing his EEOC

and MCAD complaints is close enough in temporal proximity to permit an

inference of a causal connection. See Mole, 442 Mass. at 595 (“Where

adverse employment actions follow close on the heels of protected activity, a

causal relationship may be inferred.”); Clark Cty. Sch. Dist. v. Breeden, 532

U.S. 268, 273 (2001), quoting O’Neal v. Ferguson Constr. Co., 237 F.3d 1248,

1253 (10th Cir. 2001) (“The cases that accept mere temporal proximity

between an employer’s knowledge of protected activity and an adverse

employment action as sufficient evidence of causality to establish a prima

facie case uniformly hold that the temporal proximity must be ‘very close.’”).

      Defendants, in turn, have articulated a legitimate, non-discriminatory

business reason for Hall’s termination, namely his poor sales performance.


      9  Some of the supposed retaliatory acts alleged by Hall, such as
DeWane’s yelling at him for questioning his “character and integrity” and
DeWane’s reconfiguration of his sales territory do not meet the materiality
test or are otherwise protected by the business judgment rule. Hall’s Opp’n
(Dkt # 36) at 13.
                                     10
In his seven years while working at Hayes, Hall only met his annual sales

quota once. Because of the poor sales numbers, Hall had received a written

warning (in November of 2015) and was thereafter placed on a performance

improvement plan (in January of 2016) and given a reduced sales quota.

Despite the accommodations, Hall failed to meet even his reduced sales

quota for 2016, and was terminated on January 3, 2017. That Hayes was

within its rights to fire Hall for poor performance cannot be gainsaid. See

Smith v. F.W. Morse & Co., 76 F.3d 413, 422 (1st Cir. 1996) (“[C]onsistent

with its business judgment, . . . an employer can hire or fire one employee

instead of another for any reason, fair or unfair, provided that the employer’s

choice is not driven by . . . some . . . protected characteristic.”); Mesnick v.

Gen. Elec. Co., 950 F.2d 816, 825 (1st Cir. 1991) (“Courts may not sit as super

personnel departments, assessing the merits — or even the rationality — of

employers’ nondiscriminatory business decisions.”).

      Recognizing the adequacy of defendants’ proffered explanation for his

termination, Hall looks to the third step of the burden-shifting matrix,

arguing that despite its surface plausibility, the reason offered by Hayes is

pretextual. As “evidence” of pretext, he quibbles with the fact that Hayes

used billed rather than booked revenues in calculating his performance. He

argues that his booked revenues for 2016 amounted to 76.4% of his sales


                                      11
quota, as opposed to the 50.5% of quota calculated using billed revenues.

The fact, however, remains that, by whatever measure, Hall did not meet his

sales quota in 2016. Termination for failure to perform was not a rule

introduced by Hayes to justify Hall’s termination — the performance policy

was in place and had been explained to Hall at the time he was hired, and at

least five other employees (if not eight) lost their jobs in the interim leading

to Hall’s firing for the same reason.

      At the November 6, 2018 hearing on defendants’ motion, Hall’s

counsel, acknowledging the shortcomings of the pretext argument, shifted

the thrust of Hall’s case to a cat’s paw theory, namely that DeWane, even

though he did not directly participate in the decision to terminate Hall,

brought undue influence on Butler, Narahara, and Cronin to fire Hall

because of his sexual orientation. See Velazquez v. Developers Diversified

Realty Corp., 753 F.3d 265, 267 (1st Cir. 2014). (“[T]he employer faces

liability if: the co-worker acted, for discriminatory reasons, with the intent to

cause the plaintiff’s firing; the co-worker’s actions were in fact the proximate

cause of the termination; and the employer allowed the co-worker’s acts to

achieve their desired effect although it knew (or reasonably should have

known) of the discriminatory motivation.”).




                                        12
     The weaknesses in this attempted reconfiguration of the case are two.

First, counsel conceded that there is no evidence that any of the three

principals (Butler, Narahara, and Cronin) had any animus or bias against

Hall. Second, and a more critical consideration, she conceded that there is

no evidence that DeWane was involved in the decision to fire Hall, only the

speculation that DeWane could plausibly have orchestrated Hall’s downfall

because he harbored “a retaliatory state of mind toward Hall and wanted to

punish him.”10 Hall’s Opp’n (Dkt # 36) at 18. It is true that “[s]ummary

judgment is a disfavored remedy in the context of discrimination cases based

on disparate treatment,” particularly where state of mind is at issue. Blare

v. Husky Injection Molding Sys., Boston, Inc., 419 Mass. 437, 439 (1995).

Nonetheless, “[w]e have upheld summary judgment in favor of defendants

where . . . the plaintiff is unable to offer admissible evidence of the

defendant’s discriminatory intent, motive, or state of mind . . . .” Matthews,

426 Mass. at 127. “Even in cases where elusive concepts such as motive or


     10  In this vein, Hall argues that Butler must have relied on DeWane in
deciding to terminate Hall because the termination letter states that the
decision was made based on a “sales analysis.” Hall’s Opp’n (Dkt # 36) at 19.
Hall speculates that since Cronin had no real sales experience, it is unlikely
that he could have conducted such an analysis. However, the “sales analysis”
here is hardly a matter of any complexity: Hall failed to meet his sales quota
for 2016, as he failed to do in 2010, 2012, 2013, 2014, and 2015. Even had
DeWane conducted such an analysis, there is no dispute that those numbers
accurately reflect Hall’s job performance.
                                       13
intent are at issue, summary judgment may be appropriate if the nonmoving

party rests merely upon conclusory allegations, improbable inferences, and

unsupported speculation.” Medina-Munoz v. R.J. Reynolds Tobacco Co.,

896 F.2d 5, 8 (1st Cir. 1990). Such is the case here, and the only reasonable

result is an award of summary judgment to defendants on the remaining

claim of state-law retaliation.

                                    ORDER

        For the foregoing reasons, defendants’ motion for summary judgment

is ALLOWED. The Clerk will enter judgment for defendants and close the

case.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns
                                   UNITED STATES DISTRICT JUDGE




                                     14
